[pic]

                          Court of Appeals for the
                     First District of Texas at Houston

                    Order on Motion for Rehearing En Banc

Appellate case name:   Charles Edward Barley v. The State of Texas

Appellate case number: 01-12-01002-CR

Trial court case number:     110513820

Trial court:     506th District Court of Waller County

Date motion filed:     November 21, 2013

Party filing motion:   Appellant, Charles Edward Barley

      It is ordered that the motion for rehearing is  DENIED   GRANTED.  All
other motions are denied as moot.

      In the State of Texas, the Court of Criminal Appeals  is  the  highest
court that has jurisdiction to review a prisoner's confinement;  claims  may
be presented to that court through an  application  for  a  writ  of  habeas
corpus filed with the clerk of the  court  in  which  the  conviction  being
challenged was obtained (Tex. Code  Crim.  Proc.  Ann.  art.  11.07)  or  on
direct appeal by a petition for discretionary review.


Judge's signature:     /s/ Harvey Brown
                                      Acting  individually       Acting  for
the Court

Panel consists of:  Chief  Justice  Radack  and  Justices  Jennings,  Keyes,
Higley, Bland, Sharp, Massengale, Brown, and Huddle.


Date:  January 9, 2014